COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Derrick Jabaz Anderson v. The State of Texas

Appellate case number:    01-11-01010-CR
                          01-11-01011-CR
                          01-11-01012-CR

Trial court case number: 1285911, 1285912, & 1285913

Trial court:              185th District Court of Harris County, Texas

       A supplemental clerk’s record containing an order of appointment as directed in our
Order of Continuing Abatement has been filed in this Court. Therefore, we order the appeals
reinstated.
       The Clerk of this Court is directed to make an entry in the records of this Court that
Nicolas Hughes represents appellant in these appeals.
        The complete record has been filed in this appeal. Appellant’s brief is due 30 days from
the date of this order. See TEX. R. APP. P. 38.6(a). Appellee’s brief will be due 30 days from the
date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b). Due to the previous delays in these
appeals, no extensions will be granted absent extraordinary circumstances. See TEX. R. APP. P.
38.6(d).
       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: September 7, 2012